DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/7/2022 has been entered.
The objections over the Drawings presented in the Office Action mailed 12/15/2021 have been withdrawn based on the amendment filed 3/7/2022.  
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 12/15/2021 have been withdrawn based on the amendment filed 3/7/2022.
The rejection under 35 U.S.C. 112(b) presented in the Office Action mailed 12/15/2021 has been withdrawn based on the amendment filed 3/7/2022.  

Reasons for Allowance
Claims 1, 3-10, 12-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a lens having an optical axis extending according to a longitudinal axis (X), intended to be placed on a path of a plurality of light rays emitted by a light source so that the optical axis of the lens is parallel to a main axis of emission of the light source, the lens having, in a first direction of propagation of the plurality of light rays, an input face and an output face, and having a general shape cambered in a second direction of the output face, the lens defining a vertical axis (Z), a transverse axis (Y) and further having a vertical first midplane (P1), extending in a first plane (X, Z) and a horizontal second midplane (P2), extending in a second plane (Y, Z), the input face includes: an upper portion located 
The closest prior art, Iwasaki (US 10,429,021) does not disclose the light rays diverted by the upper portion of the input face are substantially parallel to the horizontal second midplane, the output face central vertical portion is substantially planar and orthogonal to an optical axis and on either side of the central vertical portion, the input face has in a third plane (X, Z) a concave profile forming a boss directed opposite to the output face, in the third plane (X, Z) at least in a vicinity of the vertical first midplane (P1) and at a distance from the boss: the upper portion of the input face is substantially planar or has a very large radius of curvature, and the lower portion of the input face is substantially planar or has a very large radius of curvature and is not symmetrical to the upper portion with respect to the optical axis, and diverts incident rays received by the input face towards the optical axis, yet while keeping a downward inclination in the transmitted beam, wherein each of the lateral portions of the output face has a shape that is curved around a vertical axis, the concavity being directed towards the input face, and which has a radius of curvature, in a fourth plane (X, Y), that increases when getting away from the vertical midplane (P1), as required by the claim and there is no motivation absent the applicant' s own disclosure to modify the Iwasaki reference in the manner required by the claims.
While a lens having an input face with an upper and lower portion, and an output face having a central vertical portion and lateral portions is known in the art, and utilizing the faces of a lens to divert light rays with respect to a vertical axis of the lens is known in the art, the combination of the location of the faces and structure of the faces such that the input face includes an upper portion located above the horizontal second midplane which is configured to divert the plurality of light rays, at least according to the 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIN KRYUKOVA/Examiner, Art Unit 2875